Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention. With regards to independent claim 1 (independent claim 11 being substantively similar), Li et al. (CN 107173263) teaches of (Fig. 1) a modular observational beehive system (Abstract, modularized beehive to observe bee breeding), comprising:
a base (box base 1) comprising an elongated member (bottom plate 2) a pair of support legs (sidewalls of base 1, excluding the wheels as the wheels is not required on the base but could be provided on as cited in Page 6 para. 4), and a latch (buckle-type connector 19) affixed to each support leg (latch 19 is on the support legs on each side of the base 1);
a first hive module (box 3) comprising a pair of sidewalls (Fig. 2, walls on the left and right sides), a pair of end walls (Fig. 2, Page 6 para. 1, wall that has the circular observational hole and the opposing wall behind it), an upper wall (Fig. 1, clapboard base 13 placed on top of the beehive modules), and a lower wall (Fig. 2, bottom wall of the box 3) defining an interior volume (Fig. 2, interior volume);
a second hive module (another box 3) comprising a pair of sidewalls (Fig. 2, walls on the left and right sides), a pair of end walls (Fig. 2, Page 6 para. 1, wall that has the circular observational hole and the opposing wall behind it), an upper wall (Fig. 1, clapboard base 13 placed on top of the beehive modules), and a lower wall (Fig. 2, bottom wall of the box 3) defining an interior volume (Fig. 2);
the first hive module and the second module each comprising a latch and a hook disposed on each sidewall (latch 19 with a hook on each sidewall);
wherein the first hive module is securable to the base and the second hive module is securable to the top of the first hive module in a stacked configuration (Fig. 1, first hive module is secured to the base and the second hive module in a stacked configuration by the latch 19).	
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein the base comprises pairs of pivoting support arms disposed on opposing ends thereof, wherein each support arm is disposed adjacent an interior side of each support leg, wherein each support arm is adapted to pivot between a retracted position parallel to and abutting the elongated member and an extended position extending outwardly from and perpendicular to the elongated member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647